Citation Nr: 1213295	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to February 1972.

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

In April 2008, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review. 

This case was again before the Board in November 2008, at which time the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision that vacated the Board's November 2008 decision and remanded for proceedings consistent with the Court's decision. 

The appeal was subsequently remanded for additional development, and has again been returned for appellate consideration.

The Board notes that the issue of entitlement to service connection for depression has been raised by the record.  This issue is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's hysterectomy was related to symptoms experienced in service.


CONCLUSION OF LAW

The Veteran's residuals of hysterectomy were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claims of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

A review of Veteran's service treatment records reveals that she was seen with complaints of intermittent right lower quadrant pain, worse during menstruation, twice in November 1970.  She reported chronic right lower quadrant pain, worse during menses, again in March 1971.  She was assessed with questionable endometriosis or possible gastrointestinal disease.  She reported severe right-side pain in April 1971.  In June 1971 she reported a seven month history of right lower quadrant pain with increased vaginal discharge.  She was assessed with chronic pelvic inflammatory disease.  Finally, in February 1972 the Veteran reported lower abdominal pain and nausea on two occasions.  She was assessed with questionable premenstrual cramps or pelvic inflammatory disease. 

VA outpatient treatment reports associated with the claims file reveal that the veteran was assessed with a probable fibroid and menorrhagia in May 1972 and underwent a dilation and curettage (D & C) at that time. 

Private treatment reports from Orange Park Medical Center dated in June 2005 indicate a past surgical history of hysterectomy and two oophorectomies. 

During her June 2007 hearing, the Veteran reported that she began having abdominal pain and increased vaginal bleeding in service.  She further indicated that she continued to have vaginal bleeding after service and underwent a D & C in May 1972 at a VA hospital.  She indicated that she was informed that she had a fibroid, and that a private physician later also told her she had fibroids.  She reported undergoing a hysterectomy in 1982 at a private hospital, and having her left ovary removed in 1995 and her right ovary removed in 2002. 

A July 2008 VA physician rendered an opinion regarding the veteran's claimed residuals of a hysterectomy.  He noted potentially relevant complaints and diagnoses in 1970, 1971, and 1972.  He discussed post-service treatment documented in the claims file for various complaints since February 1972 when the veteran was discharged from active duty.  He also detailed the veteran's current complaints prior to rendering an opinion.  He pointed out that a pelvic examination under anesthesia in 1972 was normal.  He concluded that the Veteran's later surgeries, including the total abdominal hysterectomy were not the result of a uterine or ovarian condition occurring in service. 

In December 2010 the Court remanded the Veteran's claim.  Specifically, the Court found the July 2008 VA medical opinion to be inadequate for purposes of deciding the Veteran's claim, stating that, "To the extent that the July 2008 examination failed to take into account [the Veteran's] description of her symptomatology, and indeed appears to ignore that any type of post-hysterectomy bleeding ever occurred..., the Board erred in relying on that opinion."  

A VA examination was carried out in August 2011.  The Veteran's history was reviewed, to include her report of continuing symptoms in service and thereafter.  Following review of the record, interview of the Veteran, and examination, the examining physician concluded that the current post-hysterectomy status was related to the need to perform a hysterectomy for symptoms arising during active service.  He opined that it was at least as likely as not that the hysterectomy was the result of dysmennorrhea and menorrhagia.  He reasoned that the Veteran's periods became heavy, with clots, severe pain, anemia, and prolonged duration during her time of active duty and she did not improve with birth control pills.  He noted that D & C and myomectomy did not help and that the hysterectomy was definitive in curing the problem.  

Having carefully reviewed the record, the Board finds that service connection for hysterectomy is warranted.  In that regard, the Board notes that the opinion rendered in 2008 was found to be inadequate by the Court because it failed to account for the Veteran's lay description of her symptoms.  The August 2011 VA examiner, following review of the record, interview of the Veteran, and examination, concluded that her hysterectomy was related to the symptoms which began in service.  As such, the Board finds that service connection is in order for the residuals of a hysterectomy.  

		
ORDER

Entitlement to service connection for the residuals of a hysterectomy is granted.



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

